            Case 1:19-cv-01566-AWI-SAB Document 36 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    CRYSTAL RICHARDSON-BASS,                           Case No. 1:19-cv-01566-AWI-SAB

12                   Plaintiff,                          ORDER VACATING MARCH 9, 2021
                                                         ORDER AND DIRECTING CLERK OF THE
13           v.                                          COURT TO ADMINISTRATIVELY
                                                         TERMINATE JERRY HENTZLER AS A
14    STATE CENTER COMMUNITY COLLEGE                     DEFENDANT IN THIS ACTION
      DISTRICT, et al.,
15                                                       (ECF No. 35)
                     Defendant.
16

17
            Crystal Richardson-Bass (“Plaintiff”) filed this action in the Superior Court of California,
18
     County of Fresno, against Fresno City College, State Center Community College District, and
19
     Jerry Hentzler (“Defendants”) on September 30, 2019. (ECF No. 1.) On November 1, 2019,
20
     Defendant State Center Community College District removed the action to the Eastern District of
21
     California. (Id.)
22
            On March 9, 2021, an order issued requiring Jerry Hentzler to file an answer to the first
23
     amended complaint. (ECF No. 34.) On this same date, Defendant State Center Community
24
     College District filed a response stating that all claims against Defendant Hentzler have been
25
     dismissed with prejudice in the January 25, 2021 order granting Defendants’ motion to dismiss.
26
     (ECF No. 35.)       Upon review of the January 25, 2021 order and Plaintiff’s first amended
27
     complaint, the only claim remaining in this action is the fifth cause of action which is alleged
28


                                                     1
            Case 1:19-cv-01566-AWI-SAB Document 36 Filed 03/10/21 Page 2 of 2


 1 against Defendants Fresno City College and the State Center Community College District. (First

 2 Am. Compl., at p. 15-16, ECF No. 25; Order on Defs.’ MTD Pl.’s First Am. Compl., p. 11, ECF

 3 No. 31.)

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.      The March 9, 2021 order requiring Defendant Hentzler to file an answer to the

 6                  first amended complaint is VACATED; and

 7          2.      The Clerk of the Court is DIRECTED to administratively terminate Jerry Hentzler

 8                  as a defendant in this matter.

 9
     IT IS SO ORDERED.
10

11 Dated:        March 10, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
